Citation Nr: 1132370	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-30 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from July 1971 to December 1975 in the United States Air Force and from October 1976 to July 1978 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, Illinois, currently has jurisdiction over the case.  


FINDINGS OF FACT

1.  The competent, credible evidence of record reflects that the Veteran did not serve in combat. 

2.  An in-service stressor sufficient to cause PTSD has not been verified.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim decided herein and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal decided herein.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board which complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  Repeated efforts to verify the Veteran's stressors were undertaken and will be further addressed below.   
Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  As to the issue decided below, the Board finds that the examination was adequate in that the Veteran was examined, the claims file was reviewed and an opinion was rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran seeks service connection for PTSD related to his military service.   Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

With respect to specific development warranted in this case, the Board points out that service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that a claimed inservice stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and a claimed inservice stressor.  38 C.F.R. § 3.304(f) (2010).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary, depending upon whether a Veteran engaged in "combat with the enemy" in service.  The United States Court of Appeals for Veterans Claims (Court) has held that the VA must make a specific finding as to whether a veteran engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat - a determination that is to be made on a case-by-case basis - requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  If the evidence establishes that a veteran engaged in combat with the enemy and a claimed stressor is related to that combat, then his lay testimony alone may establish the occurrence of the claimed inservice stressor, and no further development or corroborative evidence is required, provided such testimony is "satisfactory," i.e., credible, and consistent with the circumstances, conditions, or hardships of service. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, the VA determines either that a veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat-related, his lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for service connection for PTSD that: are received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  The amendment applies to this claim since it was appealed to the Board before July 12, 2010 and was not decided by the Board as of July 12, 2010.  

First, in order for the Veteran's claim to prevail, his claimed inservice stressor(s) must be verified and associated with a current diagnosis.  As to his stressors, it is noted that the new regulation does not apply since these are noncombat stressors.  This does not meet the initial criterion for the new regulation of "fear of hostile military or terrorist activity."  It is noted that service records show that the Veteran was not engaged in combat with the enemy and he has not claimed otherwise.  As such, his stressors must be objectively verified through independent means to constitute a confirmed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997). See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-95 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

The Veteran has reported that while he was working on an aircraft, another person was in the aircraft next to his and that this person was accidentally killed when a cockpit ejection seat fired inside a hanger.  This he states occurred while he was stationed in Korat.  He also has stated that he witnessed a helicopter crash and that both pilots were killed.  Given that the above-claimed incidents are not related to participation in combat operations, nor for that matter arise out of actual or anticipated hostile military or terrorist activity, as noted, these specific stressors must be independently corroborated by objective evidence of record.

The Veteran's claim was received in January 2005.  At that time he reported that he was stationed at Korat in Thailand in 1973.  He stated that one day while working under an F-4, someone was working on the egress system in the backseat of an F-4 beside the one he was under, when he heard a loud explosion.  He stated that he saw part of the ceiling gone and large pieces of a bright red substance was falling down onto the floor.  He stated that since then he started having nightmares and flashbacks.  

The Veteran's service treatment records show no complaint, diagnosis or treatment for PTSD.  Thereafter, the record shows treatment for alcohol/substance abuse beginning in 1995.  In 1996 he was noted to have a depressed affect and anxious to get a job.  In May 1996, it was noted that the Veteran was seeking treatment for alcohol dependence.  He denied depression.  He stated that he was told in 1995 that he might have PTSD but no formal workup was done.  In January 2002, alcohol dependence was diagnosed.  The Veteran reported at that time that he missed being in the military.  In October 2006, the Veteran was seen and PTSD was among the diagnoses.  Later that same month the examiner found that the Veteran did not meet full criteria for PTSD.  In December 2006, he was noted to have PTSD related to an episode in the Air Force when he saw the body of someone who had been ejected from another airplane while their planes were in the hanger.  Records from that time forward reflect findings of PTSD.  

In a July 2008 letter, a VA psychiatrist noted that the Veteran had been a patient of his since 2005 with the current course of treatment beginning in December 2007.  He stated that treatment for PTSD began in March 2005.  Thus, PTSD is first diagnosed in the record in 2005.   

As to the Veteran's stressors, as noted above, the Veteran was sent a notice letter from the RO to assist in the development of his claim in April 2005.  In a May 2005 statement, the Veteran re-stated his stressor.  In September 2005, the Veteran submitted a statement and reported that he only knew the individual who was killed as a person who lived across the aisle in the barracks from 1972 thru 1973.  He reported that the incident occurred in November 1972.  He also stated that another occurrence at approximately the same time that he had heard that Jack Benny had died was that a helicopter was hovering over the bush near the airstrip when he saw fire coming up from the ground and the helicopter burst into flames.  He indicated that later he learned that all of the crew members were killed.  

In response to a letter from the RO in September 2005, the Veteran reported that he was in Korat from September 1972 to September 1973.  He indicated that he did not know the name of the service person who was killed and that the date of the occurrence was "unknown 1973".  As to the helicopter incident, he stated that it occurred in approximately December 1972 and that the names of the serviceperson(s) killed were unknown.  He submitted another statement in February 2006 in which he reported that his dates of assignment were from August 1972 to August 1973.  He reported the date of the ejection incident was September 1972.  He stated that the date of the helicopter incident was April 1973, and that both pilots were killed.  

In February 2006, the RO made a formal finding on a lack of information required to verify the Veteran's stressors.  The RO found that the information required to verify the stressful events described by the Veteran is insufficient to submit to the US Armed Service Center for Unit Record Research.  The RO noted that the Veteran served in the United States Air Force and was assigned to the 388th Field Maintenance Squadron at Korat Royal Thai Air Force Base from November 12, 1972 to November 16, 1973.  The efforts used to obtain information were documented.  It was noted that the Veteran was sent a letter in September 2005 requesting that he submit information.  A reply received from the Veteran was found to be insufficient to conduct research.  A second request was sent to the Veteran in January 2006.  A reply received from the Veteran was found to be insufficient to conduct research.  The RO noted that the Veteran did not provide the deceased name or the exact date.  The RO stated that all casualties experienced by the US Air Force in Thailand are available and that a fatality described by the Veteran has not been identified.  The RO also noted that as to the helicopter incident the Veteran stated that the incident occurred in approximately April 1973 and that he recalled that Jack Benny had just died.  The RO documented that Jack Benny died in December 1974 more than a year after the Veteran had left Thailand.  It was noted that the records of all rotary wing accidents for all services are maintained at by the US Army Aviation Safety Center at Fort Rucker, Alabama.  The RO reported that all accidents that occurred during the Veteran's tour dates were reviewed and that none occurred in Thailand.  It was further stated that the only Air Force crash involving fatalities occurred in Cambodia on June 14, 1973.  

As such, there is no confirmation of a non-combat stressor upon which the Veteran's PTSD claim is based.  For these reasons, the Board finds that an in-service noncombat stressor sufficient to cause PTSD has not been verified.  As there is no credible supporting evidence of an in-service stressful event which qualifies as a PTSD stressor upon which a diagnosis of PTSD may be made, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Under applicable law, objective corroboration is absolutely essential to establish a noncombat-related stressor, where, as here, there is no reliance on the new regulation removing the corroboration requirement when there is fear of hostile military action.  Thus, the Veteran's lay statements, while obviously very pertinent to the matter at hand, cannot on their own confirm a stressor.  And in reviewing his service treatment records, and personnel file, there is no reference to either incident.  As well, the RO has made a formal finding that the information supplied is insufficient to send for verification to The United States Armed Services Center for Unit Record Research (USASCURR).  Thus there is nothing in the file that could substantiate the claimed noncombat stressor.  

As to the attempt to verify the incidents, all pertinent efforts to research this incident have been taken.  However, there is no record of either claimed stressor in the STRs or in the service personnel records.  Moreover, the RO has requested that the Veteran provide further details of the incidents in question (i.e., specific dates, location, and names of individuals involved), to support future attempts at RO independent corroboration of the Veteran's stressors, including but not limited to a records inquiry to the USASCURR.  This notwithstanding, the Veteran did not respond with any additional and more specific information pertaining to his claimed stressors.  Absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  The Veteran himself has not provided any sources of evidence for purpose of stressor verification.  This includes the possibility of lay statements from any other individuals involved or present when the incident(s) occurred.

The Board recognizes that several evaluating mental health treatment providers have rendered their respective assessments of PTSD, and that this constitutes evidence supporting the validity of that diagnosis.  The Board points out that there are conflicting findings as to whether the Veteran has a current diagnosis of PTSD.  He has been found to have PTSD in VA treatment records and in a July 2008 letter, a VA psychiatrist who has been treating the Veteran since 2005 stated that the Veteran is diagnosed with PTSD related to his military service.  He related that this was based on exposure to traumatic events in service including the death of an airman in the airplane hangar.  He went on to discuss the Veteran's history and treatment.  A VA examiner reported in August 2010 that the Veteran did not have PTSD.  Notably then, not all of the available medical evidence weighs in favor of such a diagnostic finding of PTSD.  In any event, the Board will assume for argument's sake the propriety of a diagnosis of PTSD.  Still, the applicable regulatory requirements for service connection mandate that the claimant also have a verified stressor of record to substantiate a clinical diagnosis of PTSD.  

Accordingly, absent a confirmed stressor of record, there is no legitimate premise upon which to substantiate this claim as it pertains to the psychiatric condition of PTSD.  Per applicable law, there must be a verified stressor underlying a clinical diagnosis of PTSD.  The fact that one or more treatment professionals have diagnosed that disability alone offers insufficient factual support for the Veteran's claim.  Without a verified stressor, therefore, service connection for PTSD cannot be substantiated.  

Although the Veteran has a diagnosis for PTSD and has presented VA treatment records showing ongoing current treatment for PTSD since it was diagnosed in 2005, this diagnosis is based on unverified stressor information.  Any medical opinion based upon an incredible history reported by the Veteran cannot be given any probative weight. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  As such, because the diagnosis rests on a stressor which cannot be verified, it fails to satisfy the criteria noted above for a valid PTSD diagnosis for VA purposes.  38 C.F.R. § 3.304(f).  

To the extent that the Veteran may be claiming continuity of symptomatology for his diagnosed PTSD, the Board notes that there has been no showing of continuity of symptoms of PTSD since service and any claims to that effect are not credible. The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the  Federal Circuit determined that lay evidence can be competent and  sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the  condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2)  the layperson is reporting a contemporaneous medical diagnosis,  or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,   312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").   The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that he has had PTSD since service, he has not demonstrated the medical knowledge required to establish an etiological nexus between PTSD and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence provided by a person  who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence  concerning continuity of symptoms after service may be credible, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the  Veteran's treatment records do not reflect a diagnosis of PTSD until 2005, many years after service weighs heavily against the claim he now makes that he has had PTSD ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Board notes that while he has had treatment for depression prior to 2005, there was no mention of any in service traumatic event and in fact in 2002 the Veteran stated that he missed being in the military.  As such, any assertion by the Veteran as to continuity of symptoms is not credible.  The Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board points out that the Veteran has been diagnosed with depression.  The Court has held that a claim for a psychiatric disorder encompasses any other separate psychiatric diagnoses in the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has addressed the issue of service connection for major depressive disorder in the remand below.  

In reviewing the evidence the Board stresses that there is no evidence corroborating the alleged stressors, nor is there sufficient information of record to attempt to verify the alleged stressors.  Further, the Veteran has provided different dates of occurrence.  His statements have been vague and no credible or specific information to use to conduct a meaningful verification search has been provided.  In this regard, the Veteran's lay statements are not sufficient.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is claiming service connection for depression.  A review of the file shows that in February 1970, at service entrance, the Veteran reported that he had trouble sleeping and depression with worry.  In July 1971, the Veteran reported a history of depression and excessive worry.  The examining physician noted on summary that the Veteran worries sometimes.  There is a December 1974 psychiatric clinical cover sheet which shows that the Veteran was admitted for observation following enrollment in the LPCP Program (Limited Privileged Communication Program).  The Veteran has stated that he was depressed during service and that this continued after service.  He stated that he used drugs due to his depression.  He claims that his currently diagnosed depression is related to his military service.  Records show treatment for depression beginning in 1995. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As previously noted herein, the report of the service enlistment examination reflects excessive worrying as a finding of the examiner.  Thus, the record shows evidence of a possible pre-existing nervous disorder upon service entrance.

In August 2010, the Veteran was examined by VA.  The examiner stated that the Veteran has major depressive disorder, recurrent, not related to service.  The examiner stated that the Veteran had long standing depression since childhood, and the examiner reported that the depression pre-existed service.  However, the opinion did not include any reference to aggravation of the disorder or provide any rationale for the opinion offered.  The Veteran's representative in his July 2011 brief has stated that the VA examiner did not provide a clear rationale for his opinion regarding the Veteran's depression and that therefore the examination is inadequate.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  No rationaled VA opinion has been offered regarding the relationship between the Veteran's major depressive disorder and service, to include whether a pre-existing depression was aggravated by such active duty.  As such, a remand is warranted.  

The appellant is hereby notified that it is his responsibility to report for any examination that may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

In view of the foregoing, the case is hereby REMANDED for the following action:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A (West 2002), the implementing regulations found at 38 C.F.R. § 3.159 (2010) and any other applicable legal precedent has been completed.  This should include sending the Veteran a VCAA notice letter that discusses service connection based on aggravation of a pre-existing disorder.  Allow the Veteran a sufficient amount of time to respond.  

2.  After the above development is completed, arrange for a review of the appellant's claims file by the August 2010 examiner, if available, to address the questions of etiology presented in this case.  The physician should determine whether any documented psychiatric disorder, excluding PTSD, is etiologically related to the appellant's service.  The examiner should answer the following questions-with complete rationale:  

a) whether there is clear and unmistakable evidence that the Veteran's diagnosed major depressive disorder pre-existed service, and

b) if so, whether there is clear and unmistakable evidence that the Veteran's preexisting disorder was NOT aggravated beyond its natural progression during his active duty. 

[Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

c) If there is no clear and unmistakable evidence that the Veteran's nervous disorder preexisted his military service, is it at least as likely as not (50 percent or better probability) that the Veteran's depressive disorder had its onset in military service.  

A complete rationale for all opinions must be provided.  

If the August 2010 VA examiner is not available, have the file reviewed by an appropriate specialist for the requested opinion.  Additionally, if re-examination is found necessary, a new examination should be scheduled for the Veteran.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the requested development has been completed, readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

No action is required of the Veteran until he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


